DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This action is in response to papers filed 7/15/2022.
Applicant’s election without traverse of Group I and the species of  cep55 tpx2 bub1b kif4a ccnb2 kif14 melk kif11 hlf cbx7 adh1b gpr116 cyp4b1 sctr ctsh figf in the reply filed on 2/22/22 is acknowledged.
Claims 24, 26, 32-39, 47 are pending.  Claims 1-23, 25, 27-31, 40-46 are cancelled.
Claim 26, 34  are withdrawn as being drawn to a nonelected species.
The following rejections for claims 24,32-33,35-39,47 are maintained with response to arguments or newly applied (35 USC 112b) as necessitated by amendment.
This action is FINAL.
Withdrawn Rejection
The 35 USC 101 and 35 USC 102 rejection rejections made in the previous office action is withdrawn based upon amendments to the claims.  
Maintained Improper Markush
6.	Claims 24,32-33,35-39,47 are rejected under the judicially approved ''improper Markush grouping'' doctrine.   (See Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, page 7166).   									This rejection is appropriate when the claim contains an improper grouping of alternatively useable species. See In re Harnisch, 631 F.2d 716, 719-20 (CCPA 1980).  A Markush claim contains an ''improper Markush grouping'' if: (1) the species of the Markush group do not share a ''single structural similarity,'' or (2) the species do not share a common use.  Members of a Markush group share a ''single structural similarity'' when they belong to the same recognized physical or chemical class or to the same art-recognized class.  Members of a Markush group share a common use when they are disclosed in the specification or known in the art to be functionally equivalent.  See MPEP § 803.02.										Here each species is considered to be each plurality of biomarkers.  The recited alternative species in the groups set forth here do not share a single structural similarity, as each structure is comprising of different nucleotide positions.  Each biomarker represents a position that could be detected is itself located in a separate region of the genome and has its own structure.  The biomarkers are not structurally the same when you consider the sequence required to identify one particular oligonucleotide structure relative to another oligonucleotide structure.  The only structural similarity present is that all detected positions are part of nucleic acid molecules.  The fact that the biomarkers comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising a nucleotide alone is not essential to a common activity of treating lung cancer.  		
Following this analysis, the claims are rejected as containing an improper Markush grouping.  
Response to Arguments
The reply traverses the rejection.  A summary of the arguments is set forth below with response to arguments following. 
The reply asserts that the claims recite a plurality of genes that share a common use of subtyping lung adenocarcinoma (p. 6-7).
These arguments have been fully reviewed but has not been found persuasive. 
The reply appears to be asserting that because the genes are used for different classification of subtypes, that this would encompass a common structure and function.  
The MPEP directs that the common function must be clear from their very nature or from the prior art that all of them possess this property.  This common property asserted by the applicant is a restatement of the function (utility), and as a result, this argument is a tautological argument.  The function of the species in the method is that they are associated with subtypes and so can be determined expression associated with each function.  The argument amounts to a statement that they function as markers for subtypes of lung cancer because they are markers for subtypes for lung cancer, but does not point to a "property" that is responsible for this functionality.  Nonetheless, even if this were an adequate further property, a further requirement is that it must be clear from their very nature or from the prior art that all of them possess this property.  It is not clear from the prior art that all of the markers in this Markush group have this property, the prior art is silent at best on this issue.  Furthermore, it is not clear from their very nature as genes that all of them have this property, as all genes do not have this property.  

Maintained Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24,32-33,35-39,47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are drawn to a method of treating lung cancer comprising measuring the nucleic acid expression level of a plurality of biomarkers and wherein expression indicates the subject and further administering a PARP inhibitory to a bronchioid subtype.   The claims therefore encompass any species and any sample and functionally determining correlation of any subtype with any expression however, the specification has not provided that these species would have the same activity. 
Therefore, the claims are drawn to any sample from any species and determining that the patient has a particular subtype based upon detection of expression.  This is a  large genus and there is no written support that these species would functionally determine subtype.  Although the specification teaches specific embodiments , the claims are drawn to any sample and any species and any level of expression.  As shown below, the art teaches that this is a very large genus wherein merely being expressed in one sample is not sufficient to describe the critical features in any other sample.  
In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure.  
The specification appears to be asserting that expression are functionality associate with subtypes, however, the specification does not provide the critical guidance that these expression levels are predictably the same in any samples or species.  Further, the specification does not provide this functionality with regard to the breadth of any species or samples.    
The art of Cobb et al (Crit Care Med 2002 Vol. 30 p. 2711) teaches the in analysis of gene expression in spleen and liver sample from septic mice. Notably, the reference teaches that, when compared to a non-septic sample, the relevant expression profiles of the septic mouse spleen and the septic mouse liver contain different nucleic acids at different levels (Table 1; p.2714, middle col., lns.2-8).   As such the art teaches that expression levels of the same nucleic acids in different tissue samples differ.  Therefore, the art indicates that the identifying characteristics or functional attributes that would distinguish different members of the claimed genus will differ depending on the sample type.   
Enard et al. (Science 2002 Vol 296 p. 340) teaches that even between closely related species gene expression patterns differ (abstract).  Enard et al. teaches that mRNA expression levels are different between humans, chimpanzees, orangutans and rhesus marcques (p. 340 1st column last sentence-2nd column 1st paragraph).  Enard et al. teaches that there are a large number of quantitative differences in gene expression in closely related mammals (p. 342 2nd column last paragraph).  Therefore the art teaches that even between very closely related mammals there is a divergence of gene expression.  As such the specification has not provided written support for the functionality of expression level of the biomarkers and subtype of lung adenocarcinoma in any subject. 
In analysis of the claims for compliance with the written description requirement of 35 U.S.C. 112, first paragraph, the written description guidelines note regarding genus/species situations that "Satisfactory disclosure of a ``representative number'' depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the species disclosed." (See: 'Written Description" Requirement, Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001.)   In the instant case, the specification fails to teach the necessary common attributes or features of the samples and controls consistently in view of the species disclosed.  As such, one of skill in the art would not recognize that applicant was in possession of the expression of the recited biomarkers in any sample from any species and the functionality of subtype of lung adenocarcinoma.   
Response to Arguments
The reply traverses the rejection.  A summary of the arguments is set forth below with response to arguments following. The reply asserts that the claims have been amended to requires a classification step and as such overcomes the issues with regard to critical guidance (p. 7-8). 
These arguments have been reviewed but have not been found persuasive.
  The claims as amended and the arguments in the reply have not addressed the issues set forth about with regard to species and samples.  Furthermore although there is an addition of comparing expression levels to reference training sets to determine subtype, as noted above, the specification has not described that any comparison of reference training sets would provide a correlation to a particular subtype.  Herein in the instant case, the claims are drawn to measuring expression and comparing, however, the specification does not provide guidance that any of these comparisons would provide the critical guidance to particular subtypes, especially with regard to expressions in any sample from any species. 
Newly Applied Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24,32-33,35-39,47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
  Claims 24,32-33,35-39,47 are indefinite over the step of c of claim 24.  In particular the subtypes of bronchioid, magnoid, and squamoid are further limited by the recitations in the parentheses.  However, it is not clear how the recitations in the parentheses alter each subtype.  As such the metes and bounds of the claims are unclear.  
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316. The examiner can normally be reached  9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHERINE D SALMON/Primary Examiner, Art Unit 1634